DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/18/2022. In particular, original Claims 1, 14, and 20 have been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “Ar1 and Ar2 are each independently a group represented by at least one of Formulae 1A, 1B, 1(1), 1(2), 1(3) and 1(4). Applicants are advised to amend this phrase to recite “Ar1 and Ar2 are each independently a group represented by at least one of Formula 1A, 1B, 1(1), 1(2), 1(3) or 1(4)”  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “Ar1 and Ar2 are each independently a group represented by at least one of Formulae 1A, 1B, 1(1), 1(2), 1(3) and 1(4). Applicants are advised to amend this phrase to recite “Ar1 and Ar2 are each independently a group represented by at least one of Formula 1A, 1B, 1(1), 1(2), 1(3) or 1(4)”  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 recites the phrase “Ar1 and Ar2 are each independently a group represented by at least one of Formulae 1A, 1B, 1(1), 1(2), 1(3) and 1(4). Applicants are advised to amend this phrase to recite “Ar1 and Ar2 are each independently a group represented by at least one of Formula 1A, 1B, 1(1), 1(2), 1(3) or 1(4)”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) in view of Huo et al (US 2006/0134461).

Regarding claim 1, Hatakeyama et al discloses the following organic light emitting device (Abstract, [0104], and Figure 1):

    PNG
    media_image1.png
    488
    664
    media_image1.png
    Greyscale
,
where the negative electrode (102) corresponds to the recited first electrode and the positive electrode (108) corresponds to the recited second electrode facing the first electrode. The organic layer comprises layers 107 to 103, where layer 105 is the light emitting layer.
	The light emitting layer comprises a host, where the host compound is given as (Page 5 – (1-401):

    PNG
    media_image2.png
    241
    404
    media_image2.png
    Greyscale
.

This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where n1 is one (1); m1 and n2 are zero (0); and n1+n2 ≥1. Ar1 corresponds to recited Formula 1(4), i.e.

    PNG
    media_image3.png
    187
    337
    media_image3.png
    Greyscale
,
where Y11 and Y12 are N(R15), and R15 is benzene, i.e. an unsubstituted C6 aryl; and Y15 is B. The rings CY11 to CY13 are benzene; and R11, R12 and R13 are H.
	While the reference discloses that the light emitting layer comprises a phosphorescent dopant, the reference does not disclose the dopant given by Formula (4) as recited in the present claims.
	Huo et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following compound (Abstract and [0042] – Inv-1):

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound corresponds to the phosphorescent dopant given by recited Formula (4), i.e.

    PNG
    media_image5.png
    255
    451
    media_image5.png
    Greyscale
,
where M4 is Pt; Y41 and Y42 are N; Y43 and Y44 are C; The rings A41 and A42 are pyridine rings, i.e. a C5 heterocyclic group; and A43 and A44 are benzene, i.e. a C6 carbocyclic group. T41 to T44 are single bonds; L41 and L42 are single bonds, the integers m33 and m42 are one (1); and the integer m43 is zero (0). L41 is –N(R45)-, where R45 is a benzene, i.e. a C6 aryl group; the integer m41 is one (1); and R41 to R43 are H.
	The reference discloses that the organic light emitting devices comprising this compound have advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability ([0043]).
Given that both Hatakeyama et al and Huo et al are drawn to organic light emitting devices comprising host compounds and phosphorescent dopants, and, given that Hatakeyama et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the phosphorescent compound as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.
The references do not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the references disclose the host compound  and phosphorescent dopant encompassed by the presented claims, and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present claims.
The office
Regarding claim 4, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Given that the claims do not require L1 for recited Formula 1, Hatakeyama discloses a compound of the present claims.

Regarding claim 5, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the compound:

    PNG
    media_image2.png
    241
    404
    media_image2.png
    Greyscale
.
In this compound Ar1 corresponds to recited Formula (4-16), i.e.

    PNG
    media_image6.png
    238
    252
    media_image6.png
    Greyscale
,
where Y24 and Y23 are NZ26, where Z26 is phenyl group; and Z21 to Z23 are H.

Regarding claim 6, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Given that the claims do not require R1, R2, R10, R20 and R30 associated with Formulas 1A and 1B, respectively, Hatakeyama et al discloses the compound of the present claims.

Regarding claim 7, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the compound:

    PNG
    media_image2.png
    241
    404
    media_image2.png
    Greyscale
,
corresponding to recited Compound 1-16 of the claims.

Regarding claim 8, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Given that Hatakeyama only requires the host discussed above, it is clear that the host consists of the heterocyclic compound represented by Formula 1 as recited in the present claims.

Regarding claim 10, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
,
where rings A41 and A42 are pyridine rings, corresponding to recites Formula (2-4), i.e.

    PNG
    media_image7.png
    118
    204
    media_image7.png
    Greyscale
,
where X24 is N-*, X25 is C*-, and X26 is C. A43 and A44 are benzene, corresponding to recited Formula (2-1), i.e.

    PNG
    media_image8.png
    132
    206
    media_image8.png
    Greyscale
,
where X21 is C(R24); and X22 and X23 are C-*,

Regarding claim 11, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
,
In this compound M4 is Pt; T41 to T44 are single bonds; L44 and L42 are single bond; and N41 is N(R45).

Regarding claim 12, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
,
where R41 to R44 are H; and R45 associated with N(R45) is a phenyl group.

Regarding claim 13, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound does not meet the requirements in the claims that Y41 and Y42 are each N, Y43 and T4 are each C. However, the compound disclosed by the reference is but one embodiment and the reference discloses the following compound (Page 6 – Inv-10):

    PNG
    media_image9.png
    193
    205
    media_image9.png
    Greyscale
.
which satisfies recited Formula 4. It should be noted that the limitations drawn to A43 being a heterocyclic group is conditional on Y41 and Y42 are each N; Y43 and Y44 are each C and m43 is zero (0). For compound Inv-10 in Huo Y41 is N and Y42 is N, and therefore, the compound is not required to meet the proviso recited in the present claims.

Regarding claim 15, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that amount of the host compound is from 90 to 99.9 wt. % of the light emitting layer, while the amount of the dopant is from 10 to 0.1 wt. % ([0118]-[0119]). Accordingly, it is clear that the amount of host is greater than the amount of the phosphorescent dopant as recited in the present claims.

Regarding claim 16, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the light emitting layer emits blue light ([0122]). 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the recited light emitting layer of an organic light emitting device. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the emission layer emits blue light having a maximum emission wavelength in the range of about 420 nm to about 475 nm, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 17, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the following device:

    PNG
    media_image10.png
    488
    664
    media_image10.png
    Greyscale
.
In this device, first electrode (102) corresponds to the anode, the second electrode (108) corresponds to the cathode. The hole injection (103) and hole transport (104) layers correspond to the hole transport region and are between the first electrode (102) and the light emitting layer (105). The electron transport (106) and electron injection (107) layer correspond to the recited electron transport region and are between the second electrode (108) and the light emitting layer (105).

Regarding claim 19, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the electron transport and/or electron injection layer comprise a halide of an alkaline metal, i.e. a metal comprising material ([0042])

Regarding claim 14, Hatakeyama et al discloses the following organic light emitting device (Abstract, [0104], and Figure 1):

    PNG
    media_image1.png
    488
    664
    media_image1.png
    Greyscale
,
where the negative electrode (102) corresponds to the recited first electrode and the positive electrode (108) corresponds to the recited second electrode facing the first electrode. The organic layer comprises layers 107 to 103, where layer 105 is the light emitting layer.
	The light emitting layer comprises a host, where the host compound is given as (Page 5 – (1-401):

    PNG
    media_image2.png
    241
    404
    media_image2.png
    Greyscale
.

This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where n1 is one (1); m1 and n2 are zero (0); and n1+n2 ≥1. Ar1 corresponds to recited Formula 1(4), i.e.

    PNG
    media_image3.png
    187
    337
    media_image3.png
    Greyscale
,
where Y11 and Y12 are N(R15), and R15 is benzene, i.e. an unsubstituted C6 aryl; and Y15 is B. The rings CY11 to CY13 are benzene; and R11, R12 and R13 are H.
	While the reference discloses that the light emitting layer comprises a phosphorescent dopant, the reference does not disclose the dopant given by Formula (4) as recited in the present claims.
	Huo et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following compound (Abstract and [0042] – Inv-1):

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound corresponds to compound 2-24 of the claims. The reference discloses that the organic light emitting devices comprising this compound have advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability ([0043]).
Given that both Hatakeyama et al and Huo et al are drawn to organic light emitting devices comprising host compounds and phosphorescent dopants, and, given that Hatakeyama et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the phosphorescent compound as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.
The references do not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the references disclose the host compound  and phosphorescent dopant encompassed by the presented claims, and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present claims.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) and Huo et al (US 2006/0134461) as applied to claims 1, 4-8, 10-17, and 19, and in view of Cho et al (US 2015/0207079).

The discussion with respect to Hatakeyama et al and Huo as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claims 18, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. However, Hatakeyama et al does not disclose that the hole transport layer comprises a p-dopant where the LUMO of the dopant is -3.5 eV or less as recited in the present claims.
Cho et al discloses an organic light emitting device comprising an anode (Figure – layer 110, and a cathode (Figure – layer 190 ([0040] and [0271]). From the figure in the reference it is clear that the second electrode faces the first electrode. The figure further discloses layer 150, an organic layer, i.e. an emitter layer ([0037]-[0038] and [0118]-[0119]). The emitter layer comprises a phosphorescent compound and a host compound (Page 34 – 161A and [0210]). The organic layer 150 comprises a hole transport region between the first electrode and the light emitter layer ([0042]). The device further comprises an electron transport region between the light emitting layer and the second electrode ([0043]). The hole transport region comprises a charge generating material, i.e. a p-dopant ([0113]-[0114]). The reference discloses the p-dopant as the compound ([0114] – Compound HT-D1):

    PNG
    media_image11.png
    310
    295
    media_image11.png
    Greyscale
.
The reference does not disclose the LUMO of this compound is -3.5 eV or less. However, it is noted that the reference discloses the identical compound disclosed on Pages 68-69 of the instant Specification, i.e. compound HAT-CN, as having a LUMO of -3.5 eV or less. Accordingly, it is the Examiner’s position that the compound disclosed by the reference necessarily has a LUMO or less than -3.5 eV. The reference discloses that this compound is a charge generating material which improves conductivity in the device.
Given that both Hatakeyama et al and Cho et al are drawn to organic light emitting devices comprising hole transport layers and given that Hatakeyama et al does not prohibit additional ingredients in the hole transport layer, in light of the particular advantages provided by the use and control of the p-dopant as taught by Cho et al, it would therefore have been obvious to one of ordinary skill in the art to include such p-dopants in the hole transporting layer disclosed by Hatakeyama et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) in view of Huo et al (US 2006/0134461) and Shin et al (US 2012/0049192).

Regarding claim 20, Hatakeyama et al discloses the following organic light emitting device (Abstract, [0104], and Figure 1):

    PNG
    media_image1.png
    488
    664
    media_image1.png
    Greyscale
,
where the negative electrode (102) corresponds to the recited first electrode and the positive electrode (108) corresponds to the recited second electrode facing the first electrode. The organic layer comprises layers 107 to 103, where layer 105 is the light emitting layer.
	The light emitting layer comprises a host, where the host compound is given as (Page 5 – (1-401):

    PNG
    media_image2.png
    241
    404
    media_image2.png
    Greyscale
.

This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where n1 is one (1); m1 and n2 are zero (0); and n1+n2 ≥1. Ar1 corresponds to recited Formula 1(4), i.e.

    PNG
    media_image3.png
    187
    337
    media_image3.png
    Greyscale
,
where Y11 and Y12 are N(R15), and R15 is benzene, i.e. an unsubstituted C6 aryl; and Y15 is B. The rings CY11 to CY13 are benzene; and R11, R12 and R13 are H.
	While the reference discloses that the light emitting layer comprises a phosphorescent dopant, the reference does not disclose the dopant given by Formula (4) as recited in the present claims.
	Huo et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following compound (Abstract and [0042] – Inv-1):

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound corresponds to the phosphorescent dopant given by recited Formula (4), i.e.

    PNG
    media_image5.png
    255
    451
    media_image5.png
    Greyscale
,
where M4 is Pt; Y41 and Y42 are N; Y43 and Y44 are C; The rings A41 and A42 are pyridine rings, i.e. a C5 heterocyclic group; and A43 and A44 are benzene, i.e. a C6 carbocyclic group. T41 to T44 are single bonds; L41 and L42 are single bonds, the integers m33 and m42 are one (1); and the integer m43 is zero (0). L41 is –N(R45)-, where R45 is a benzene, i.e. a C6 aryl group; the integer m41 is one (1); and R41 to R43 are H.
	The reference discloses that the organic light emitting devices comprising this compound have advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability ([0043]).
Given that both Hatakeyama et al and Huo et al are drawn to organic light emitting devices comprising host compounds and phosphorescent dopants, and, given that Hatakeyama et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the phosphorescent compound as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.
The references do not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the references disclose the host compound  and phosphorescent dopant encompassed by the presented claims, and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present claims.
While Hatakeyama et al discloses a display apparatus, the reference does not disclose that the display apparatus comprises a thin film transistor as recited in the present claims ([0001]).
Shin et al discloses a display apparatus comprising a thin film transistor (Abstract). The thin film transistor comprises a source electrode, a drain electrode and an active layer (Abstract). The transistor further comprises an organic light emitting device, where the first electrode of the organic light emitting device is connected to the drain electrode ([0048]). The reference discloses that the flat panel display apparatus comprising the thin film transistor easily provide uniform electrical characteristics and uniform display characteristics
Given that both Hatakeyama et al and Shin et al are drawn to display devices comprising organic light emitting devices, and given that Shin et al does not explicitly prohibit other device elements, in light of the particular advantages provided by the use and control of the thin film transistor as taught by Shin et al, it would therefore have been obvious to one of ordinary skill in the art to modify the display device disclosed by Hatakeyama et al to include the thin film transistor disclosed by Shin et al with a reasonable expectation of success.

Claims 1, 4-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659) in view of  Huo et al (US 2006/0134461).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first and second electrode (Abstract, [0084], [0091] - Figure 5). The organic layer comprises a light emitting layer, where the light emitting layer comprises the following host compound ([0073], [0078], and Page 7 – Chemical Formula 13 a):

    PNG
    media_image12.png
    365
    315
    media_image12.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where L1 is a single bond and m1 is zero (0); n1 is two (2), n2 is one (1) and n1+n2 = 3. Ar1 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1); Y2 is N(R1); CY1 and CY2 are benzene, i.e. C6 carbocyclic groups; and R10 and R20 are H. Ar2 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1), Y1 is NR1, where R1 is a substituted C6 aryl group. R10 and R20 are bindings sites to Ar1.
While the reference discloses that the light emitting layer comprises a phosphorescent dopant, the reference does not disclose the dopant given by Formula (4) as recited in the present claims.
	Huo et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following compound (Abstract and [0042] – Inv-1):

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound corresponds to the phosphorescent dopant given by recited Formula (4), i.e.

    PNG
    media_image5.png
    255
    451
    media_image5.png
    Greyscale
,
where M4 is Pt; Y41 and Y42 are N; Y43 and Y44 are C; The rings A41 and A42 are pyridine rings, i.e. a C5 heterocyclic group; and A43 and A44 are benzene, i.e. a C6 carbocyclic group. T41 to T44 are single bonds; L41 and L42 are single bonds, the integers m33 and m42 are one (1); and the integer m43 is zero (0). L41 is –N(R45)-, where R45 is a benzene, i.e. a C6 aryl group; the integer m41 is one (1); and R41 to R43 are H.
	The reference discloses that the organic light emitting devices comprising this compound have advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability ([0043]).
Given that both Kim et al and Huo et al are drawn to organic light emitting devices comprising host compounds and phosphorescent dopants, and, given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the phosphorescent compound as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Kim et al with a reasonable expectation of success.
The references do not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the references disclose the host compound  and phosphorescent dopant encompassed by the presented claims, and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present claims.

Regarding claim 4, the combined disclosures of Kim et al and Huo teach all the claim limitations as set forth above. As discussed above, L1 is a single bond.

Regarding claim 5, the combined disclosures of Kim et al and Huo teach all the claim limitations as set forth above. From the discussion above, Ar1 is given by formula (4-1), i.e.

    PNG
    media_image14.png
    120
    145
    media_image14.png
    Greyscale
,
where Z21 and Z22 are H.

Regarding claim 6, the combined disclosures of Kim et al and Huo teach all the claim limitations as set forth above. As discussed above, Kim et al discloses that R10 and R20 are H. R1 is given by Formula (5-1), i.e.

    PNG
    media_image15.png
    97
    140
    media_image15.png
    Greyscale
,
where Z31 is a triazinyl group.

Regarding claim 7, the combined disclosures of Kim et al and Huo teach all the claim limitations as set forth above. As discussed above, Kim et al discloses a host compound given by Compound (1-3).

Regarding claim 8, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, given that Kim et al does not require any other additional hosts, it is clear that the host consists of the host given by recited Formula (1).

Regarding claim 10, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
,
where rings A41 and A42 are pyridine rings, corresponding to recites Formula (2-4), i.e.

    PNG
    media_image7.png
    118
    204
    media_image7.png
    Greyscale
,
where X24 is N-*, X25 is C*-, and X26 is C. A43 and A44 are benzene, corresponding to recited Formula (2-1), i.e.

    PNG
    media_image8.png
    132
    206
    media_image8.png
    Greyscale
,
where X21 is C(R24); and X22 and X23 are C-*,

Regarding claim 11, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
,
In this compound M4 is Pt; T41 to T44 are single bonds; L44 and L42 are single bond; and N41 is N(R45).

Regarding claim 12, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
,
where R41 to R44 are H; and R45 associated with N(R45) is a phenyl group.

Regarding claim 13, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. As discussed above, Huo discloses the following compound:

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound does not meet the requirements in the claims that Y41 and Y42 are each N, Y43 and T4 are each C. However, the compound disclosed by the reference is but one embodiment and the reference discloses the following compound (Page 6 – Inv-10):

    PNG
    media_image9.png
    193
    205
    media_image9.png
    Greyscale
.
which satisfies recited Formula 4. It should be noted that the limitations drawn to A43 being a heterocyclic group is conditional on Y41 and Y42 are each N; Y43 and Y44 are each C and m43 is zero (0). For compound Inv-10 in Huo Y41 is N and Y42 is C, and therefore, the compound is not required to meet the proviso recited in the present claims.

Regarding claim 15, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the host comprises 93 wt. % of the light emitting layer and the dopant comprises 7 wt. % ([0132]). Thus, the amount of the host is great than that of the dopant as recited in the present claims.

Regarding claim 16, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the light emitting layer emits blue light ([0122]). 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the recited light emitting layer of an organic light emitting device. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the emission layer emits blue light having a maximum emission wavelength in the range of about 420 nm to about 475 nm, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 17, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Kim et al discloses the organic light emitting device as (Figure 5):

    PNG
    media_image16.png
    381
    809
    media_image16.png
    Greyscale
,
where layer 120 is the anode, layer 170 is the hole injection layer, layer 140 is the hole transport layer ([0085]-[0086] and [0091]). Thus, layers 140 and 170 form the recited hole transport region and are between the anode and the light emitting layer (layer 130). Layer 150 is the electron transport layer, layer 160 is the electron injection layer; and layer 110 is the cathode ([0085]-[0086] and [0091]). Thus layers 150 and 160 form the recited electron transport region and are between the cathode and the light emitting layer 

Regarding claim 19, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the electron transport layer is formed by Alq3, i.e. a metal comprising compound ([0130]).

Regarding claim 14, Kim et al discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first and second electrode (Abstract, [0084], [0091] - Figure 5). The organic layer comprises a light emitting layer, where the light emitting layer comprises the following host compound ([0073], [0078], and Page 7 – Chemical Formula 13 a):

    PNG
    media_image12.png
    365
    315
    media_image12.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where L1 is a single bond and m1 is zero (0); n1 is two (2), n2 is one (1) and n1+n2 = 3. Ar1 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1); Y2 is N(R1); CY1 and CY2 are benzene, i.e. C6 carbocyclic groups; and R10 and R20 are H. Ar2 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1), Y1 is NR1, where R1 is a substituted C6 aryl group. R10 and R20 are bindings sites to Ar1.
While the reference discloses that the light emitting layer comprises a phosphorescent dopant, the reference does not disclose the dopant given by Formula (4) as recited in the present claims.
	Huo et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following compound (Abstract and [0042] – Inv-1):

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound corresponds to Compound 2-24 of the claims. The reference discloses that the organic light emitting devices comprising this compound have advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability ([0043]).
Given that both Kim et al and Huo et al are drawn to organic light emitting devices comprising host compounds and phosphorescent dopants, and, given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the phosphorescent compound as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Kim et al with a reasonable expectation of success.
The references do not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the references disclose the host compound  and phosphorescent dopant encompassed by the presented claims, and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present claims.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659) and Huo et al (US 2006/0134461) as applied to claims 1, 4-8, 10-17, and 19 above, and in view of Cho et al (US 2015/0207079).

The discussion with respect to Kim et al and Huo as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claims 18, the combined disclosures of Hatakeyama et al and Huo teach all the claim limitations as set forth above. However, Kim et al does not disclose that the hole transport layer comprises a p-dopant where the LUMO of the dopant is -3.5 eV or less as recited in the present claims.
Cho et al discloses an organic light emitting device comprising an anode (Figure – layer 110, and a cathode (Figure – layer 190 ([0040] and [0271]). From the figure in the reference it is clear that the second electrode faces the first electrode. The figure further discloses layer 150, an organic layer, i.e. an emitter layer ([0037]-[0038] and [0118]-[0119]). The emitter layer comprises a phosphorescent compound and a host compound (Page 34 – 161A and [0210]). The organic layer 150 comprises a hole transport region between the first electrode and the light emitter layer ([0042]). The device further comprises an electron transport region between the light emitting layer and the second electrode ([0043]). The hole transport region comprises a charge generating material, i.e. a p-dopant ([0113]-[0114]). The reference discloses the p-dopant as the compound ([0114] – Compound HT-D1):

    PNG
    media_image11.png
    310
    295
    media_image11.png
    Greyscale
.
The reference does not disclose the LUMO of this compound is -3.5 eV or less. However, it is noted that the reference discloses the identical compound disclosed on Pages 68-69 of the instant Specification, i.e. compound HAT-CN, as having a LUMO of -3.5 eV or less. Accordingly, it is the Examiner’s position that the compound disclosed by the reference necessarily has a LUMO or less than -3.5 eV. The reference discloses that this compound is a charge generating material which improves conductivity in the device.
Given that both Kim et al and Cho et al are drawn to organic light emitting devices comprising hole transport layers and given that Kim et al does not prohibit additional ingredients in the hole transport layer, in light of the particular advantages provided by the use and control of the p-dopant as taught by Cho et al, it would therefore have been obvious to one of ordinary skill in the art to include such p-dopants in the hole transporting layer disclosed by Kim et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0292659) in view of  Huo et al (US 2006/0134461) and Shin et al (US 2012/0049192)

Regarding claim 20, Kim et al discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first and second electrode (Abstract, [0084], [0091] - Figure 5). The organic layer comprises a light emitting layer, where the light emitting layer comprises the following host compound ([0073], [0078], and Page 7 – Chemical Formula 13 a):

    PNG
    media_image12.png
    365
    315
    media_image12.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
(Ar1)n1-(L1)m1-(Ar2)n2,
where L1 is a single bond and m1 is zero (0); n1 is two (2), n2 is one (1) and n1+n2 = 3. Ar1 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1); Y2 is N(R1); CY1 and CY2 are benzene, i.e. C6 carbocyclic groups; and R10 and R20 are H. Ar2 is given by recited Formula 1A, i.e.

    PNG
    media_image13.png
    117
    364
    media_image13.png
    Greyscale
,
where Y2 is a single bond and k2 is one (1), Y1 is NR1, where R1 is a substituted C6 aryl group. R10 and R20 are bindings sites to Ar1.
While the reference discloses that the light emitting layer comprises a phosphorescent dopant, the reference does not disclose the dopant given by Formula (4) as recited in the present claims.
	Huo et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following compound (Abstract and [0042] – Inv-1):

    PNG
    media_image4.png
    279
    231
    media_image4.png
    Greyscale
.
This compound corresponds to the phosphorescent dopant given by recited Formula (4), i.e.

    PNG
    media_image5.png
    255
    451
    media_image5.png
    Greyscale
,
where M4 is Pt; Y41 and Y42 are N; Y43 and Y44 are C; The rings A41 and A42 are pyridine rings, i.e. a C5 heterocyclic group; and A43 and A44 are benzene, i.e. a C6 carbocyclic group. T41 to T44 are single bonds; L41 and L42 are single bonds, the integers m33 and m42 are one (1); and the integer m43 is zero (0). L41 is –N(R45)-, where R45 is a benzene, i.e. a C6 aryl group; the integer m41 is one (1); and R41 to R43 are H.
	The reference discloses that the organic light emitting devices comprising this compound have advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability ([0043]).
Given that both Kim et al and Huo et al are drawn to organic light emitting devices comprising host compounds and phosphorescent dopants, and, given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the phosphorescent compound as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Kim et al with a reasonable expectation of success.
The references do not explicitly disclose that host and dopant satisfy Equations (1) to (3) recited in the present claims. However, the references disclose the host compound  and phosphorescent dopant encompassed by the presented claims, and therefore, it is reasonable that one of ordinary skill in the art would expect these compounds to meet the requirements of Equations 1 to 3 as recited in the present claims.
While Kim et al discloses a display apparatus, the reference does not disclose that the display apparatus comprises a thin film transistor as recited in the present claims ([0167]).
Shin et al discloses a display apparatus comprising a thin film transistor (Abstract). The thin film transistor comprises a source electrode, a drain electrode and an active layer (Abstract). The transistor further comprises an organic light emitting device, where the first electrode of the organic light emitting device is connected to the drain electrode ([0048]). The reference discloses that the flat panel display apparatus comprising the thin film transistor easily provide uniform electrical characteristics and uniform display characteristics
Given that both Kim et al and Shin et al are drawn to display devices comprising organic light emitting devices, and given that Shin et al does not explicitly prohibit other device elements, in light of the particular advantages provided by the use and control of the thin film transistor as taught by Shin et al, it would therefore have been obvious to one of ordinary skill in the art to modify the display device disclosed by Kim et al to include the thin film transistor disclosed by Shin et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but are moot in light of the new grounds of rejections set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767